IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-555

                                       No. COA21-378

                                    Filed 16 August 2022

     Pitt County, No. 20CVS2164

     FREEDOM MORRIS, Plaintiff,

                 v.

     DAVID RODEBERG, M.D., individually and in his individual capacity, and PITT
     COUNTY MEMORIAL HOSPITAL, INCORPORATED d/b/a VIDANT MEDICAL
     CENTER, Defendants.


           Appeal by defendants from order entered 16 March 2021 by Judge J. Carlton

     Cole in Pitt County Superior Court. Heard in the Court of Appeals 8 February 2022.


           Cranfill Sumner LLP, by Steven A. Bader and Colleen N. Shea, for defendant-
           appellant Pitt County Memorial Hospital Incorporated, et al.

           Ellis & Winters LLP, by Alex J. Hagan, Michelle A. Liguori, and Robert L.
           Barry, for defendant-appellant David Rodeberg, M.D.

           Oxendine Barnes & Associates PLLC, by Ryan D. Oxendine, James A. Barnes,
           IV, and Spencer S. Fritts, for plaintiff-appellee.

           Roberts & Stevens, PA, by David C. Hawisher, for Amicus Curiae North
           Carolina Association of Defense Attorneys.


           GORE, Judge.


¶1         Plaintiff Freedom Morris initiated this medical malpractice action against Dr.

     Rodeberg and Vidant Hospital (collectively, “defendants”). Defendants filed Motions

     to Dismiss plaintiff’s Complaint as time-barred under N.C. Gen. Stat. § 1-17(c). The
                                     MORRIS V. RODEBERG

                                        2022-NCCOA-555

                                       Opinion of the Court



     trial court entered a written order denying defendants’ motions, and defendants

     appealed. Upon review, we reverse.

                       I.   Factual and Procedural Background

¶2         On 23 February 2015, plaintiff presented to the Emergency Department at

     Vidant Medical Center with complaints of right-sided abdominal pain. Plaintiff was

     evaluated by the pediatric surgery team, and an abdominal ultrasound confirmed

     acute appendicitis. Plaintiff was a thirteen-year-old minor at the time, and his

     mother was present with him.

¶3         The following day, on 24 February 2015, plaintiff underwent a laparoscopic

     appendectomy—a minimally invasive surgery to remove the appendix through

     several small incisions, rather than one large incision. Dr. Rodeberg, the chief of

     pediatric surgery at Vidant Hospital, performed the surgery.

¶4         Plaintiff alleges that Dr. Rodeberg negligently performed the appendectomy by

     failing to remove the entire appendix and properly irrigate the operative site. After

     the initial surgery, plaintiff developed an infection and underwent two additional

     surgeries. Plaintiff was released from the hospital on 20 March 2015.

¶5         On 14 September 2020, plaintiff filed the instant lawsuit against defendants,

     alleging medical malpractice claims arising from defendants’ care and treatment of

     plaintiff’s appendicitis. Plaintiff alleged that Dr. Rodeberg breached the standard of

     care in performing the appendectomy, and that Vidant Hospital was negligent and
                                       MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                          Opinion of the Court



     vicariously liable for Dr. Rodeberg’s conduct.

¶6          In his Complaint, plaintiff specifically alleged, “The statute of limitations has

     not expired prior to the filing of this civil action; more specifically, this action is being

     brought prior to the one year statute of limitations provided by N.C.G.S. § 1-17(b), as

     [plaintiff] was a minor until November 28, 2019.” On 12 and 16 November 2020,

     defendants filed Motions to Dismiss under Rule 12(b)(6), alleging N.C. Gen. Stat. § 1-

     17(c) applied, and the statute of limitations on plaintiff’s claim ran three years after

     plaintiff’s surgery while he was still a minor.

¶7          In response to defendants’ Motions to Dismiss, plaintiff submitted a brief for

     the trial court’s consideration, arguing that:

                   1. The statute of limitations for Plaintiff’s causes of action
                   had not run by the filing of Plaintiff’s Complaint because
                   Plaintiff’s Complaint was filed prior to him turning
                   nineteen years of age and thus was timely under N.C. Gen.
                   Stat. § 1-17(b); and

                   2. Defendants’ strained interpretation of Subsection 1-
                   17(c) would violate the Equal Protection Clause of the
                   United States and North Carolina Constitutions as applied
                   to Plaintiff.

¶8          On 15 February 2021, Superior Court Judge J. Carlton Cole heard defendants’

     Motions to Dismiss. At the outset of the hearing, counsel for defendants noted the

     parties agreed that plaintiff’s action accrued in February 2015, when the

     appendectomy was performed. Counsel for defendants argued that, based on the
                                        MORRIS V. RODEBERG

                                            2022-NCCOA-555

                                          Opinion of the Court



       February 2015 accrual date, plaintiff’s age of thirteen at the time of accrual, and the

       fact that the Complaint was filed in September of 2020—more than five years later—

       the complaint should be dismissed pursuant to the plain language of sections 1-17(c)

       and 1-15(c), which provided a three-year statute of limitations.

¶9           Plaintiff argued subsection (c) of § 1-17 did not apply to medical malpractice

       actions involving minors over the age of ten at the time of accrual of the action.

       Instead, subsection (b) of § 1-17 applied. Plaintiff also contended, if subsection (c)

       applied, it was unconstitutional as applied to plaintiff.       Specifically, he argued

       defendants’ statutory interpretation violated his Equal Protection rights because it

       treated minors differently, based on whether they were under or over the age of ten

       at the time of accrual of the action.

¶ 10         Defendants contended plaintiff’s constitutional argument was a facial

       challenge to subsection (c) of § 1-17. Further, defendants asserted this argument was

       not properly before the trial court because it was not raised in plaintiff’s Complaint,

       and because only a three-judge panel of the Superior Court of Wake County could

       determine that a North Carolina statute is unconstitutional.

¶ 11         On 15 March 2021, the trial court entered an Order denying defendants’

       Motions to Dismiss. The Order did not specify on which grounds the trial court based

       its ruling, stating only that defendants brought their Motions “under N.C. Gen. Stat.

       §§ 1-15(c), 1-17(c), and 1-52.” The trial court did not rule on plaintiff’s constitutional
                                        MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                          Opinion of the Court



       argument. Fifteen days later, on 31 March 2021, Judge Cole retired from the bench.

       On 5 April 2021, defendants filed their Joint Notice of Appeal to this Court from

       Judge Cole’s Order Denying Defendants’ Motions to Dismiss entered 16 March 2021.

                                  II.   Appellate Jurisdiction

¶ 12         “Orders denying motions to dismiss based upon the statute of limitations are

       interlocutory and not immediately appealable.” Nello L. Teer Co. v. N.C. DOT, 175

       N.C. App. 705, 711, 625 S.E.2d 135, 139 (2006). However, there are at least two

       routes by which a party may obtain immediate review of an interlocutory order or

       judgment. First, if the order or judgment is final as to some but not all the claims or

       parties, and the trial court certifies there is no reason for delay. N.C. Gen. Stat. § 1A-

       1, Rule 54(b) (2021). Second, an interlocutory order can be immediately appealed

       under §§ 1-277(a) and 7A-27(b)(3)(a) if the trial court’s decision deprives the appellant

       of a substantial right which would be lost absent immediate review. §§ 1-277(a), 7A-

       27(b)(3)(a) (2021).

¶ 13         Here, defendants assert the trial court’s Order affects a substantial right

       because Judge Cole retired shortly after denying their motions to dismiss, thereby

       depriving them of an opportunity to bring a motion for reconsideration. Defendants

       cite generally to our well-established rule “that no appeal lies from one Superior

       Court judge to another; that one Superior Court judge may not correct another’s

       errors of law; and that ordinarily one judge may not modify, overrule, or change the
                                        MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                          Opinion of the Court



       judgment of another Superior Court judge previously made in the same action.”

       Calloway v. Ford Motor Co., 281 N.C. 496, 501, 189 S.E.2d 484, 488 (1972) (citation

       omitted).

¶ 14         While not explicitly argued by either party, it is unclear why N.C. R. Civ. P. 63

       does not afford relief to an aggrieved party under these circumstances. “This Court

       has interpreted the language of Rule 63 to statutorily authorize a substitute judge to

       reconsider an order entered by a judge who has since retired.” Springs v. City of

       Charlotte, 222 N.C. App. 132, 135, 730 S.E.2d 803, 805 (2012) (citations omitted).

       Additionally, fifteen days passed from entry of the trial court’s Order and Judge Cole’s

       retirement. For more than two weeks, defendants did not seek reconsideration of

       that Order under N.C. R. Civ. P. 54(b). After Judge Cole had retired, defendants did

       not seek reconsideration by another trial judge pursuant to N.C. R. Civ. P. 63.

       Regardless, it is unnecessary to determine whether the trial court’s Order is

       appealable as a matter of right pursuant to §§ 1-277(a) and 7A-27(b)(3)(a), and we

       make no such holding here, since we elect to assert jurisdiction over this matter on

       other grounds. See Hill v. StubHub, Inc., 219 N.C. App. 227, 232, 727 S.E.2d 550,

       554 (2012).

¶ 15         Defendants also filed a petition for writ of certiorari pursuant to N.C.R. App.

       P. 21 asking this Court to permit review in the event we determine that the trial

       court’s Order is not immediately appealable. This Court may issue a writ of certiorari
                                         MORRIS V. RODEBERG

                                            2022-NCCOA-555

                                           Opinion of the Court



       in “appropriate circumstances” to permit review of a trial court’s order “when no right

       of appeal from an interlocutory order exists.” N.C.R. App. P. 21(a). For the writ to

       issue, the petitioner has the burden of showing “merit or that error was probably

       committed below.” State v. Grundler, 251 N.C. 177, 189, 111 S.E.2d 1, 9 (1959)

       (citation omitted). Defendants argue there are three reasons the writ should issue:

       (1) the trial court’s denial of their Motions to Dismiss presents a pure question of law

       that is fully developed for this Court’s review; (2) the trial court’s failure to apply the

       three-year statute of limitations in § 1-17(c) was clearly erroneous; and (3) they have

       no avenue for seeking reconsideration in the trial division.

¶ 16          It is true that the mere fact that an interlocutory appeal could resolve the

       litigation is not enough to justify a grant of certiorari. See Newcomb v. Cnty. of

       Carteret, 207 N.C. App. 527, 553, 701 S.E.2d 325, 344 (2010).            However, when

       interlocutory review of a dispositive question of law would be more efficient than

       deferring the issue until final judgment at the trial level, review by certiorari is

       appropriate. This Court has previously granted our writ of certiorari to review purely

       legal questions in cases where we have determined that “the administration of justice

       will best be served by granting defendants’ petition.” Reid v. Cole, 187 N.C. App. 261,

       264, 652 S.E.2d 718, 720 (2007) (citation omitted); see also Lamb v. Wedgewood S.

       Corp., 308 N.C. 419, 425, 302 S.E.2d 868, 872 (1983) (affirming this Court’s grant of

       certiorari to review the denial of a motion for summary judgment where “[t]he issue
                                        MORRIS V. RODEBERG

                                            2022-NCCOA-555

                                          Opinion of the Court



       is strictly a legal one and its resolution is not dependent on further factual

       development . . . [and] the issue of the applicability and interpretation of th[e] statute

       is squarely presented . . . .”); Valentine v. Solosko, 270 N.C. App. 812, 814-15, 842

       S.E.2d 621, 624 (2020) (granting certiorari to review the trial court’s denial of a

       motion to dismiss where judicial economy would be best served by reviewing the

       interlocutory order); Harco Nat’l Ins. Co. v. Grant Thornton LLP, 206 N.C. App. 687,

       691, 698 S.E.2d 719, 722 (2010) (granting certiorari to review the trial court’s denial

       of a motion for summary judgment brought on an outcome determinative choice of

       law issue).

¶ 17         In the case sub judice, defendants have demonstrated interlocutory review

       would promote the interest of public policy by preventing unnecessary delay in the

       administration of justice. Accordingly, in the exercise of our discretion, we issue our

       writ of certiorari and review defendants’ appeal on the merits.

                                 III.   Statute of Limitations

¶ 18         A trial court’s interpretation of a statute of limitations is an issue of law that

       is reviewed de novo on appeal. Goetz v. N.C. Dep’t of Health & Human Servs., 203

       N.C. App. 421, 425, 692 S.E.2d 395, 398 (2010).

¶ 19         The parties dispute whether subsection (b) or subsection (c) of § 1-17 applies to

       this medical malpractice action filed by a minor. Plaintiff contends subsection (b)

       controls and argues his claim is not time-barred because he filed suit prior to turning
                                          MORRIS V. RODEBERG

                                              2022-NCCOA-555

                                            Opinion of the Court



       nineteen years of age. Plaintiff further contends subsection (c) only applies to minors

       under the age of ten years old.

¶ 20          Defendants assert the statute of limitations as a complete bar to plaintiff’s

       claim. Defendants argue the plain language of subsection (c) provides a three-year

       limitations period for accrual of a medical malpractice claim for a minor over the age

       of ten. We conclude that § 1-17(c) controls, and plaintiff’s suit is untimely.

¶ 21          Section 1-17 has three relevant subsections. Subsection (a) is the general

       tolling provision, which allows a person who is under a disability at the time the cause

       of action accrued to file suit within three years after the disability is removed. A

       person under the age of 18 years is under a disability for the purpose of this section.

       § 1-17(a)(1).

¶ 22          Subsection (b) applies to professional malpractice actions if the plaintiff is a

       minor. The text of § 1-17(b), provided in full:

                       Notwithstanding the provisions of subsection (a) of this
                       section, and except as otherwise provided in subsection (c)
                       of this section, an action on behalf of a minor for
                       malpractice arising out of the performance of or failure to
                       perform professional services shall be commenced within
                       the limitations of time specified in G.S. 1-15(c), except that
                       if those time limitations expire before the minor attains the
                       full age of 19 years, the action may be brought before the
                       minor attains the full age of 19 years.

       § 1-17(b) (emphasis added).

¶ 23          Subsection (c) is narrower and apples to medical malpractice actions. The
                                             MORRIS V. RODEBERG

                                                 2022-NCCOA-555

                                               Opinion of the Court



       plain language of § 1-17(c) provides, in pertinent part:

                        Notwithstanding the provisions of subsection (a) and (b) of
                        this section, an action on behalf of a minor for injuries
                        alleged to have resulted from malpractice arising out of a
                        health care provider’s performance of or failure to perform
                        professional services shall be commenced within the
                        limitations of time specified in G.S. 1-15(c), except as
                        follows:

                               (1) If the time limitations specified in G.S. 1-15(c)
                                   expire before the minor attains the full age of 10
                                   years, the action may be brought any time before
                                   the minor attains the full age of 10 years.

                               ....

       § 1-17(c)(1) (emphasis added).1 Under subsection (c), a plaintiff who is older than age

       seven when his medical malpractice cause of action accrued does not receive any

       extension to the statute of limitations.

¶ 24            “The cardinal principle of statutory construction is that the intent of the

       legislature is controlling.” Sutton v. Aetna Cas. & Sur. Co., 325 N.C. 259, 265, 382

       S.E.2d 759, 763 (1989) (quotation marks and citation omitted).

                        Just as a more specific statute will prevail over a general
                        one, a specific provision of a statute ordinarily will prevail
                        over a more general provision in that same statute.
                        Moreover, just as it “is true a fortiori” that a specific statute
                        prevails over a general one “when the special act is later in
                        point of time,” the later addition of a specific provision to a
                        pre-existing more general statute indicates the General
                        Assembly’s most recent intent.


       1   Subsections (c)(2) and (c)(3) are omitted as they are not applicable in this case.
                                        MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                          Opinion of the Court



       LexisNexis Risk Data Mgmt. v. N.C. Admin. Office of the Courts, 368 N.C. 180, 187,

       775 S.E.2d 651, 656 (2015) (internal citations omitted).

¶ 25         In King v. Albemarle Hosp. Auth., our Supreme Court was tasked with

       interpreting and applying § 1-17(b), prior to the addition of subsection (c). 370 N.C.

       467, 470-71, 809 S.E.2d 847, 849 (2018). The Court observed that, “Section 1-17(b) .

       . . reduces the standard three-year statute of limitations, after a plaintiff reaches the

       age of majority, to one year by requiring a filing before the age of nineteen.” Id. at

       471, 809 S.E.2d at 850.       The Court elaborated upon the General Assembly’s

       amendment to this section in 2011, which “reduce[d] the minor’s age from nineteen

       to ten years . . . thus further narrowing the time period for a minor to pursue a medical

       malpractice claim.” Id. at 471 n.2, 809 S.E.2d at 850 n.2 (emphasis added). This

       specific footnote on the application of § 1-17(c) was not necessary to the decision and

       is therefore nonbinding dicta. Nonetheless, this commentary by our Supreme Court

       is a relevant guideline for our instant task of interpreting the application of

       subsection (c) to medical malpractice cases brought by a minor.

¶ 26         Subsection (c) is a narrower and later addition to the statute. It applies to a

       subset of claims to which § 1-17(b) also applies, specifically medical malpractice as

       opposed to a more general professional malpractice. It provides that, despite the

       provisions in subsections (a) and (b), in a medical malpractice action on behalf of a

       minor, the usual § 1-15(c) statute of limitations applies. Except, if the statute of
                                        MORRIS V. RODEBERG

                                          2022-NCCOA-555

                                         Opinion of the Court



       limitations expires before the minor turns ten years old, then it is extended until the

       minor’s tenth birthday. Under § 1-15(c), the statute of limitations for a medical

       malpractice action is three years (plus an additional year under the latent discovery

       rule). § 1-15(c).

¶ 27          Subsection 1-17(c) controls the applicable statute of limitations in this case.

       Plaintiff was over the age of ten at the time of accrual of his claim. Thus, the three-

       year statute of limitations that ordinarily governs medical malpractice actions

       applies.   Plaintiff’s lawsuit is untimely because his medical malpractice action

       accrued when he was thirteen years old, and he filed suit five years later.

                           IV.   As-Applied Constitutional Challenge

¶ 28          In the alternative, plaintiff raises an as-applied constitutional challenge to §

       1-17(c). He argues § 1-17(c), as-applied, violates the Equal Protection Clause of both

       the United States and North Carolina Constitutions because it does not pass strict

       scrutiny review.

¶ 29          Assuming, without deciding, that plaintiff’s constitutional challenge to § 1-

       17(c) was properly before the trial court and preserved for appellate review, his

       argument lacks merit.

¶ 30          “Strict scrutiny applies only when a regulation classifies persons on the basis

       of certain suspect characteristics or infringes the ability of some persons to exercise

       a fundamental right.” DOT v. Rowe, 353 N.C. 671, 676, 549 S.E.2d 203, 208 (2001)
                                           MORRIS V. RODEBERG

                                             2022-NCCOA-555

                                            Opinion of the Court



       (citation omitted) (emphasis added). Plaintiff asserts subsection 1-17(c) runs counter

       to the “fundamental” right provided by Article I, Section 18 of the North Carolina

       Constitution. That article provides that “All courts shall be open; every person for an

       injury done him in his lands, goods, person, or reputation shall have remedy by due

       course of law; and right and justice shall be administered without favor, denial, or

       delay.” N.C. Const. art. I, § 18.

¶ 31         Plaintiff contends subsection (c) creates a separate class of medical-

       malpractice plaintiffs over the age of ten but less than fifteen years who—unless

       appointed a guardian ad litem, adjudicated abused or neglected juveniles, or placed

       in the custody of the State—are subject to a three-year statute of limitations and thus

       will always be barred from bringing their claims upon reaching the age of majority.

¶ 32         However, plaintiff acknowledges § 1-17(c) is a statute of limitation; it does not

       bar his suit. “Statutes of limitation represent a public policy about the privilege to

       litigate. Their shelter has never been regarded as what now is called a ‘fundamental’

       right or what used to be called a ‘natural’ right of the individual.” G. D. Searle & Co.

       v. Cohn, 455 U.S. 404, 408, 71 L. Ed. 2d 250, 256 (1982) (purgandum). “Persons with

       malpractice claims are not a suspect class and a classification so as to shorten the

       statute of limitations as to them does not affect a fundamental interest. This

       classification is not inherently suspect.” Hohn v. Slate, 48 N.C. App. 624, 626, 269

       S.E.2d 307, 308 (1980) (citation omitted).
                                        MORRIS V. RODEBERG

                                             2022-NCCOA-555

                                          Opinion of the Court



¶ 33          Thus, statutes of limitation do not affect a fundamental right and are not

       subject to strict scrutiny analysis.       Intermediate scrutiny attaches to other

       classifications, including gender and illegitimacy. Rowe, 353 N.C. at 675, 549 S.E.2d

       at 207. All other classifications, including age-based discrimination, receive rational-

       basis scrutiny. Id. Under rational-basis review, “the party challenging the regulation

       must show that it bears no rational relationship to any legitimate government

       interest.” Id.

¶ 34          In Hohn, this Court heard a similar equal protection challenge to an earlier

       version of § 1-17, wherein the plaintiff argued § 1-17(b) “create[d] an arbitrary class

       and there is no rational basis for this distinction.” 48 N.C. App. at 626, 269 S.E.2d at

       308. We flatly rejected that argument. Id.

¶ 35          In this case, plaintiff offers no argument and cites no authority to demonstrate

       that § 1-17(c) does not pass rational-basis review.       Accordingly, his as-applied

       constitutional challenge is without merit.

                                        V.     Conclusion

¶ 36          For the foregoing reasons, the trial court erred by denying defendants’ Motions

       to Dismiss the Complaint as time-barred under § 1-17(c). We reverse.



              REVERSED.

              Judge WOOD concurs.
                      MORRIS V. RODEBERG

                         2022-NCCOA-555

                        Opinion of the Court



Judge HAMPSON dissents by separate opinion.
        No. COA21-378 –Morris v. Rodeberg


             HAMPSON, Judge, dissenting.


¶ 37         At the outset, I completely agree with the majority that this appeal is

       interlocutory and does not impact any substantial right of Defendants that would be

       lost absent immediate appeal. I would, however, also deny the Petition for Writ of

       Certiorari in the exercise of judicial restraint; thereby allowing the litigation to

       proceed apace and obviating the need for this Court to wade into a question of first

       impression involving novel statutory interpretation and to reach—in the first

       instance—a constitutional question we might otherwise judiciously avoid at this

       stage or, potentially, altogether in this litigation. All the trial court did here was

       deny Defendants’ pre-answer Motions to Dismiss. The trial court’s Order does not

       finally rule on the application of the Statute of Limitations nor does it finally rule on

       the constitutionality of Section 1–17(c) as applied to Plaintiff in this case.

       Nevertheless, the majority of this panel voted in favor of allowing the Petition, and

       reaches the merits of this case. On those merits, I respectfully dissent from the

       Opinion of the Court.

                                                  I.

¶ 38         The majority’s thoughtful and concise statutory analysis here focuses narrowly

       on the language of N.C. Gen. Stat. § 1–17(c). However, in a manner consistent with

       our prior precedent, the proper approach is to read Section 1–17(c) in pari materia

       with Section 1–15(c) and then, in turn, Sections 1–17(a) and (b). Cf. Osborne by

       Williams v. Annie Penn Mem’l Hosp., Inc., 95 N.C. App. 96, 101, 381 S.E.2d 794, 797
                                       MORRIS V. RODEBERG

                                             2022-NCCOA-555

                                       HAMPSON, J., dissenting



       (1989) (“In the case at bar, we are called upon to interpret the language of G.S. 1–

       17(b), and to determine its applicability to the statute of limitations covering

       malpractice actions as set forth in G.S. 1–15(c). The very language of G.S. 1–17(b)

       requires that these two statutes be construed in pari materia.”).

¶ 39         Indeed, as in Osborne, the very language of N.C. Gen. Stat. § 1–17(c) requires

       these statutes to be read together:

                Notwithstanding the provisions of subsection (a) and (b) of this
                section, an action on behalf of a minor for injuries alleged to have
                resulted from malpractice arising out of a health care provider’s
                performance of or failure to perform professional services shall be
                commenced within the limitations of time specified in G.S. 1–15(c),
                except as follows:

                (1)      If the time limitations specified in G.S. 1–15(c) expire
                before the minor attains the full age of 10 years, the action may
                be brought any time before the minor attains the full age of 10
                years.

                (2)      If the time limitations in G.S. 1–15(c) have expired and
                before a minor reaches the full age of 18 years a court has entered
                judgment or consent order under the provisions of Chapter 7B of
                the General Statutes finding that said minor is an abused or
                neglected juvenile as defined in G.S. 7B–101, the medical
                malpractice action shall be commenced within three years from
                the date of such judgment or consent order, or before the minor
                attains the full age of 10 years, whichever is later.

                (3)     If the time limitations in G.S. 1–15(c) have expired and a
                minor is in legal custody of the State, a county, or an approved
                child placing agency as defined in G.S. 131D–10.2, the medical
                malpractice action shall be commenced within one year after the
                minor is no longer in such legal custody, or before the minor
                attains the full age of 10 years, whichever is later.
                                        MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                       HAMPSON, J., dissenting




       N.C. Gen. Stat. § 1–17(c) (2021) (emphasis added).

¶ 40         By its own plain terms, Section 1-15(c) provides:

                 Except where otherwise provided by statute, a cause of action for
                 malpractice arising out of the performance of or failure to perform
                 professional services shall be deemed to accrue at the time of the
                 occurrence of the last act of the defendant giving rise to the cause
                 of action: Provided that whenever there is bodily injury to the
                 person, economic or monetary loss, or a defect in or damage to
                 property which originates under circumstances making the
                 injury, loss, defect or damage not readily apparent to the claimant
                 at the time of its origin, and the injury, loss, defect or damage is
                 discovered or should reasonably be discovered by the claimant
                 two or more years after the occurrence of the last act of the
                 defendant giving rise to the cause of action, suit must be
                 commenced within one year from the date discovery is made:
                 Provided nothing herein shall be construed to reduce the statute
                 of limitation in any such case below three years. Provided further,
                 that in no event shall an action be commenced more than four
                 years from the last act of the defendant giving rise to the cause of
                 action: Provided further, that where damages are sought by
                 reason of a foreign object, which has no therapeutic or diagnostic
                 purpose or effect, having been left in the body, a person seeking
                 damages for malpractice may commence an action therefor within
                 one year after discovery thereof as hereinabove provided, but in
                 no event may the action be commenced more than 10 years from
                 the last act of the defendant giving rise to the cause of action.

       N.C. Gen. Stat. § 1–15(c) (2021) (emphasis added). If Section 1–15(c) is to be faithfully

       applied, it must be applied as a whole—not merely in piecemeal—in order to

       effectuate the intent of the General Assembly. As such, any and every application of

       Section 1–15(c) by its very terms requires a determination of whether another

       statutory exception applies.
                                        MORRIS V. RODEBERG

                                              2022-NCCOA-555

                                       HAMPSON, J., dissenting



¶ 41         Section 1–17 is, of course, a statutory exception to Section 1–15(c). See N.C.

       Gen. Stat. § 1–17 (2021). King v. Albemarle Hosp. Auth., 370 N.C. 467, 470, 809

       S.E.2d 847, 849 (2018) (“Section 1–17 tolls certain statutes of limitation periods while

       a plaintiff is under a legal disability, such as minority, that impairs her ability to

       bring a claim in a timely fashion.”). The King Court examined the interplay of these

       statutes as applicable to that case.

¶ 42         “[U]nder subsection 1–17(a), a minor plaintiff who continues under the

       disability of minority, upon reaching the age of eighteen, has a three-year statute of

       limitations to bring a claim based on a general tort.” Id. at 471, 809 S.E.2d at 849-50

       (citing N.C. Gen. Stat. § 1–17(a)(1)). “Whereas the tolling provision of subsection (a)

       focuses on general torts, the tolling provision of subsection (b) specifically addresses

       professional negligence claims, including medical malpractice. As with general torts,

       when a medical malpractice claim accrues while a plaintiff is a minor, N.C.G.S. § 1–

       17(b) tolls the standard three-year statute of limitations provided by N.C.G.S. § 1–

       15(c).” Id. at 471, 809 S.E.2d at 850 (citation omitted).

¶ 43         “Section 1–17(b), however, reduces the standard three-year statute of

       limitations, after a plaintiff reaches the age of majority, to one year by requiring a

       filing before the age of nineteen.” Id. “Thus, a minor plaintiff who continues under

       that status until age eighteen has one year to file her claim.”        Id.   The Court

       explained: “The language of ‘Notwithstanding the provisions of subsection (a)’ refers
                                         MORRIS V. RODEBERG

                                            2022-NCCOA-555

                                        HAMPSON, J., dissenting



       to this reduced time period to bring an action. Like subsection (a), subsection (b) still

       allows the minor to reach adulthood before requiring her to pursue her medical

       malpractice claim, assuming her disability is otherwise uninterrupted.” Id. at 471–

       72, 809 S.E.2d at 850 (citations omitted).

¶ 44         In this case, it then follows that Section 1–17(c) is itself an exception to the

       general rule applicable to minors injured by professional negligence set forth in

       Section 1–17(b). Indeed, Section 1–17(b), as amended, makes this express. N.C. Gen.

       Stat. § 1–17(b) (“Notwithstanding the provisions of subsection (a) of this section, and

       except as otherwise provided in subsection (c) of this section . . .” (emphasis

       added)).   As such, Section 1–17(b) remains generally applicable unless one of the

       exceptions under Section 1–17(c) applies. As in Section 1–17(b), the language in

       Section 1–17(c) of “Notwithstanding the provisions of subsection (a) and (b) of this

       section” references the reduced time period to bring an action in the three instances

       to which subsection (c) is applicable.

¶ 45         Relevant to this case, is the first instance in which 1–17(c) applies:

                  an action on behalf of a minor for injuries alleged to have resulted
                  from malpractice arising out of a health care provider’s
                  performance of or failure to perform professional services shall be
                  commenced within the limitations of time specified in G.S. 1–
                  15(c), except as follows:

                  (1) If the time limitations specified in G.S. 1–15(c) expire before
                  the minor attains the full age of 10 years, the action may be
                  brought any time before the minor attains the full age of 10 years.
                                        MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                       HAMPSON, J., dissenting




       N.C. Gen. Stat. § 1–17(c)(1). By its terms, and using language similar to Section 1–

       17(b), Section 1–17(c)(1) provides that (A) in medical malpractice cases involving a

       minor Section 1–15(c) remains generally applicable, except when (B) the general

       statute of limitations under Section 1–15(c) would begin to run before the minor

       attains the age of seven, in which case the expiration of the statute of limitations is

       delayed until the minor attains the age of ten.

¶ 46         Thus, Section 1–17(c)(1) targets only those very young children who are injured

       by alleged medical negligence requiring them to bring suit by age ten. Other minor

       plaintiffs remain governed by the terms of Section 1–15(c). With respect to those

       other minor plaintiffs not governed by 1–17(c)(1), Section 1–15(c), in general provides,

       for a three-year statute of limitations running from the accrual of the claim “Except

       where otherwise provided by statute . . ..” Section 1–17(b) remains such a statutory

       exception. Reading Sections 1–15(c) and 1–17(b) and (c) in pari materia—as we

       must—if the narrow statutory exceptions found in 1–17(c) to Section 1–15(c) do not

       apply to a minor plaintiff, then Section 1-17(b) applies where the statute of

       limitations would otherwise expire and provides “a minor plaintiff who continues

       under that status until age eighteen has one year to file her claim.” King, 370 N.C.

       at 471, 809 S.E.2d at 850. Thus, read together, these statutes operate to provide a

       minor injured by alleged medical negligence until the age of nineteen to bring suit,
                                        MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                       HAMPSON, J., dissenting



       unless the action accrues before the minor turns seven, in which case, the minor has

       until age ten to bring suit.

¶ 47         This analysis is consistent with the purpose of statutes of limitation and the

       interplay with the tolling provisions of Section 1–17 articulated by our Supreme

       Court. “The purpose of a statute of limitations is to afford security against stale

       demands, not to deprive anyone of his just rights by lapse of time.” King, 370 N.C. at

       470, 809 S.E.2d at 849 (citations omitted). However:

                 [b]alanced against the disadvantage of stale claims as protected
                 by the statute of limitations is the problem that individuals under
                 certain disabilities are unable to appreciate the nature of
                 potential legal claims and take the appropriate action. Section 1–
                 17 tolls certain statutes of limitation periods while a plaintiff is
                 under a legal disability, such as minority, that impairs her ability
                 to bring a claim in a timely fashion.

       Id.

¶ 48         Reading Section 1–17(c)(1) as depriving child victims—without the aid of a

       Guardian ad litem—of alleged medical negligence of any tolling provision beyond the

       age of ten for filing a claim for damages personal to them results in untenable result

       of forcing minors to have to bring lawsuits when they remain legally “unable to

       appreciate the nature of potential legal claims” and unable to “take the appropriate

       action” impairing their ability to bring a timely claim. See id. On the other hand,

       reading Section 1–17(c)(1) in conjunction with 1–17(b) preserves the statutory

       protections of minors by tolling the statute of limitations but carves out a limited
                                          MORRIS V. RODEBERG

                                             2022-NCCOA-555

                                         HAMPSON, J., dissenting



       exception for claims involving alleged malpractice when a child is very young. It could

       be supposed that this would balance the need to preserve the rights of minors against

       forcing medical professionals to defend against stale claims. For example, prior to

       Section 1–17(c), an infant injured at birth would arguably have had almost twenty

       years to bring a lawsuit for personal claims arising from alleged medical negligence.

       One can imagine the difficulty of defending such a claim after the passage of so many

       years, “for ‘[w]ith the passage of time, memories fade or fail altogether, witnesses die

       or move away, [and] evidence is lost or destroyed.” King, 370 N.C. at 470, 809 S.E.2d

       at 849. Such concerns are lessened when the minor is thirteen, fourteen, or fifteen.

       As such, a common-sense plain reading of these statutes reflects a legislative intent

       to preserve the tolling provisions for minors but to limit the tolling for claims

       occurring when the minor is very young to balance against stale claims and loss of

       evidence prejudicing medical defendants.2

¶ 49          Applying this proper interpretation of the statutes to the facts of this case is a



       2 Although not directly at issue in this case, this same interpretation applies to the other
       two instances found in Section 1–17(c)(2) and (3). Notably, unlike subsection (c)(1) both of
       these subsections apply when the “time of limitations have expired”. Subsection (c)(2)
       operates to extend the tolling provisions for up to three years after entry of an abuse or
       neglect adjudication even if the statute of limitations has otherwise expired. Subsection
       (c)(3) extends the tolling provisions while a minor is in custody of the State, County DSS, or
       other approved child placement agency and provides an additional year to file suit after
       such custody is relinquished. By its terms, subsection (c)(3) would also seem to require a
       minor injured by medical malpractice to file suit at the very latest by the time they reach
       19, consistent with Section 1–17(b).
                                         MORRIS V. RODEBERG

                                            2022-NCCOA-555

                                        HAMPSON, J., dissenting



       simple exercise. Defendants contend this action accrued when Plaintiff was thirteen

       years old. On its face, because the statute of limitations did not expire before Plaintiff

       turned ten, Section 1–17(c)(1) does not apply. Instead, Section 1–15(c) read in pari

       materia with Section 1–17(b) applies to Plaintiff’s professional malpractice claim. As

       such, Plaintiff was required to bring this lawsuit before reaching age nineteen. The

       Complaint in this case alleges Plaintiff brought this action prior to attaining the age

       of nineteen. Thus, Plaintiff’s Complaint on its face does not reflect the statute of

       limitations had expired creating a bar to Plaintiff’s claim. Therefore, the Complaint

       states a claim upon which relief might be granted. Consequently, the trial court did

       not err in denying Defendants’ Motions to Dismiss. Accordingly, the trial court’s

       Order should be affirmed.

                                                   II.

¶ 50          Even if the interpretation and application of Section 1–17(b) and (c) in pari

       materia with Section 1–15(c) set forth in Part I of this dissent is not correct and the

       majority’s interpretation holds, the correct result is still to affirm the trial court’s

       interlocutory Order denying Defendants’ Motions to Dismiss. This is so because

       Plaintiff has raised, in the alternative, the colorable argument if Section 1–17(c) did

       operate to require Plaintiff to bring suit as a sixteen year old, while still under a legal

       disability and legally unable to do so, that as applied to Plaintiff, such an application

       of the statute would violate his federal and state constitutional right to equal
                                        MORRIS V. RODEBERG

                                           2022-NCCOA-555

                                       HAMPSON, J., dissenting



       protection of the laws including by depriving him of the fundamental right under the

       North Carolina Constitution that: “All courts shall be open; every person for an injury

       done him in his lands, goods, person, or reputation shall have remedy by due course

       of law; and right and justice shall be administered without favor, denial, or delay.”

       N.C. Const. Art. I, Sec. 18.

¶ 51         Again, the trial court’s Order is not a final determination of whether Section

       1–17(c) is unconstitutional as applied to Plaintiff. It merely allowed the litigation to

       proceed. This litigation would include permitting the parties to develop the factual

       and legal bases supporting or opposing Plaintiff’s as-applied challenge to the extent

       it even needed to be reached. At this preliminary 12(b)(6) stage, reaching the merits

       of Plaintiff’s as-applied challenge prior to the development of the facts applicable to

       Plaintiff’s claim is inappropriate. Indeed, in the absence of those facts, the majority

       embarks on what is effectively a facial constitutional analysis without any analysis

       of how the statute applies to Plaintiff. This facial analysis is also improper in the

       absence of a facial challenge to the statute first considered by a three-judge panel of

       the Superior Court. The trial court, here, properly denied Defendants’ Motions to

       Dismiss and should be affirmed.